Title: To James Madison from George W. Erving, 9 February 1803 (Abstract)
From: Erving, George W.
To: Madison, James


9 February 1803, London. No. 14. Reports that since his 7 Feb. dispatch he has received from Bird, Savage, and Bird “a minit of the balances due upon our several accounts,” which shows that he had distributed among the proctors all moneys appropriated to claims and had nearly balanced the spoliation account on 31 Dec. Since then he has paid £261 16s. 7d. into that account. “Upon the Seamen’s fund Mr: Bird states that there is due of the former remittances £451; not having been hitherto able to close my account as ‘Agent for the relief & protection of Seamen’ up to 31st: of Decem. for the reasons before mentioned, I have not drawn upon that fund for more than £100 within the last six months, presuming that this sum added to £365, which I credit in this account being so much received from the British Government towards the expences attending the sending home 82 Men in the Mary, would be fully sufficient to reimburse all my advances & to settle the accounts of the several Consuls to the 31st: of Decr:. Messrs: Birds having declined to advance … the sums necessary to defray the Charges of sending home the men in the Mary (as you observe by copy of their Letter to me, forwarded with the Dispatch No: 10 [21 Oct. 1802]) I was under the necessity of drawing a Bill on the Department of State for £567 as a part payment of the passage Money, rather than exhaust the fund in Messrs: Birds’ hands, which would disable me from settling the Consuls’ Accounts in Dec calculating that before it would be necessary [to] pay the balance of the passage money to the Owner of the Mary, new remittances would be made for that fund; on settling the account with the Owner there will be a balance for passage Money of £294 to be paid: I am extremely sorry to add that the Mary having put into Falmouth a maligna[n]t (called Jail) fever broke out amongst the passengers of which 17 have died, she has only within these few days been released from Quarantine & the expences of supplying refreshments during the sickness, the Medicine, & finally the renewing the Clothing of the men has created an additional Expence which cannot be estimated at less than between £200 or 300.”
Was concerned to learn from Bird’s note that the last remittances from the treasury reached the firm on 8 Jan. in the form of a bill for £1,125 on R. & W. Pulsford due 14 Mar. for the seamen’s fund and a bill on Samuel Williams for £5,250 for prosecution of claims. Had not received the usual prior notice of these remittances either from the bankers or from King. Bird, Savage, and Bird have already discounted the bills, so that together with the old balances the U.S. will be creditors for £7,088 2s. 9d., “besides for other remittances of which they have not furnished me with particulars, but which will make the whole balance due from them as they state upwards of 11,000£ Stg.” Has been unable to learn what their prospects of repayment are.
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 3 pp. In a clerk’s hand, signed by Erving. Docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

